Citation Nr: 1123426	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for coronary artery disease as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

The Board acknowledges that, following certification of the Veteran's appeal by the RO to the Board in May 2010, the Veteran submitted additional evidence, which was received by the Board at the April 2011 hearing.  The Board notes, however, that the Veteran waived initial RO consideration of this evidence in writing and requested that the Board review the newly submitted evidence in the first instance.  See 38 C.F.R. § 20.1304 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed coronary artery disease has not been caused or made chronically worse by his service-connected PTSD.



CONCLUSION OF LAW

The Veteran does not have coronary artery disease that has been caused or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through January 2007 and July 2007 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the January 2007 and July 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the January 2007 and July 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in January 2009; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the January 2009 VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and documents that the examiner conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2011.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for coronary artery disease secondary to service-connected PTSD.  The Board notes that the RO initially considered the Veteran's claim for service connection on both a direct and a secondary basis.  However, the Veteran has consistently stated that he believes his current coronary artery disease to be related not directly to service, but rather to his service-connected PTSD.  The Board will consequently consider only that theory of entitlement.

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Pursuant to 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Review of the Veteran's claims file reveals that the service treatment records are silent as to treatment for or complaints of heart problems at any time during service.  Medical examination conducted at the Veteran's separation from active duty in May 1956 reflects that his cardiovascular system was noted to be normal.  

Relevant post-service medical records consist of treatment records from the VA Loma Linda Healthcare System and from private treatment providers, as well as VA examination conducted in January 2009.  Private treatment records from 1997 reflect that the Veteran was found to have congestive heart failure with an aortic valve insufficiency, for which he underwent valve replacement surgery in May 1997.  Later treatment records from 1998 and 1999 reflect that the Veteran was treated on multiple occasions for complaints of chest pain, which was diagnosed in August 1998 as pleuritic and in October 1999 as musculoskeletal, rather than cardiac.  Treatment records from the Veteran's ongoing treatment at the Loma Linda VA facility reflect that he has been diagnosed with coronary artery disease since at least October 2000, when the disorder was noted to be "stable."  Since that time, he has been treated on multiple occasions at both private and VA facilities for complaints of shortness of breath and chest pain.  VA treatment providers have attributed the pain to his PTSD and found it to be "anxiety related" rather than linked to cardiac problems.  He has also continued to receive ongoing treatment for his coronary artery disease with both private and VA treatment providers.  

The Veteran was provided VA examination in January 2009.  At that time, the examiner noted that the Veteran underwent a valve replacement surgery in 1997 and had been diagnosed with congestive heart failure since that time.  He noted the Veteran's complaint of feeling tired and short of breath, as well as experiencing chest pain, on minimum exertion such as walking short distances.  Physical examination revealed a mechanical click in the Veteran's heart, as well as an ejection murmur.  Otherwise, the Veteran's heart sounds were normal, with a regular rate and rhythm.  Electrocardiographic study showed a normal sinus rhythm with a left axis deviation and left anterior hemiblock.  The examiner diagnosed the Veteran with coronary artery disease status post endocarditis requiring aortic valve replacement.  The examiner opined, however, that it was less likely than not that the Veteran's current coronary artery disease was caused or aggravated by his service-connected PTSD.  In so finding, the examiner noted first that the Veteran's diagnosis of coronary artery disease pre-dated his diagnosis of PTSD by at least five years.  The examiner also noted that the Veteran displayed multiple risk factors for coronary artery disease, including age, male gender, hyperlipidemia, and family history of coronary artery disease.  The examiner acknowledged that PTSD, and its symptoms of anxiety and stress, can temporarily increase coronary vasospasm, causing a temporary increase in symptoms of coronary artery disease.  However, the examiner noted that although this causes a temporary aggravation of symptoms, "it is not well documented whether this actually leads to the existence of coronary artery disease."  The examiner further stated that a baseline for any aggravation of the Veteran's coronary artery disease due to PTSD "cannot be established."  

The Veteran has also submitted multiple statements from his treatment providers regarding his coronary artery disease.  In that connection, the Board notes that the Veteran's treating VA physician, a Dr. Huang, has submitted statements in October 2006, May 2007, June 2008, and November 2008 relating to the claim at hand.  In the October 2006 statement, Dr. Huang stated that PTSD "can cause increased levels of stressor hormones in the body which can exacerbate existing coronary artery disease or potentially lead to increased incidence of heart disease."  Thus, the physician stated, in his opinion, the Veteran's coronary artery disease was at least as likely as not related to his service-connected PTSD.  Similarly, Dr. Huang stated in a May 2007 letter that the Veteran's coronary artery disease was likely related to his PTSD because episodes of anxiety and stress "can increase workload on the heart" and "can also increase the stressor hormones in the body which potentially can harm the heart in the long term."  Dr. Huang again opined in a June 2008 letter that the Veteran's PTSD "can definitely have harmful effects on his heart condition" and stated in a November 2008 letter that the Veteran's PTSD "can worsen" the Veteran's coronary artery disease.  A second VA physician, Dr. Gierz, submitted statements concerning the Veteran's claim in October 2006 and May 2008.  In the October 2006 statement, Dr. Gierz notes that it is "increasingly clear that the anxiety response created by PTSD symptoms can have an effect on the cardiovascular system."  She further opined in a May 2008 letter that ongoing symptoms from PTSD "have a detrimental effect on cardiac symptoms.  The high level of anxiety that accompanies PTSD has to be seen as a worsening factor for the cardiac symptoms."

The Veteran has also submitted multiple written statements to VA in support of his claim and testified before the undersigned Veterans Law Judge at a hearing in April 2011.  At that time, the Veteran contended that his doctors have told him that his coronary artery disease is etiologically linked to his service-connected PTSD.  He testified further that he often experiences increased chest pain with periods of increased anxiety.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the question of whether a disability such as coronary artery disease is related to another disorder such as PTSD is a medical question requiring expertise, the Board relies upon the VA examiner's January 2009 opinion in making its determination.  The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The January 2009 VA opinion specifically addressed causation, clearly indicating that the Veteran's current coronary artery disease, including any permanent aggravation thereof, is unrelated to his service-connected PTSD.  The examiner offered a clear and well-reasoned rationale for his opinion that the Veteran's coronary artery disease is less likely than not related to his service-connected PTSD, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's coronary artery disease and his service-connected PTSD was doubtful.  Specifically, the examiner noted that, although PTSD symptoms can temporarily aggravate heart disorders, it was impossible in the Veteran's case to establish a baseline of any permanent aggravation of coronary artery disease caused by his service-connected PTSD.  See 38 C.F.R. § 3.310(b) (requiring that a baseline level of severity of a non-service-connected disability be established before service connection may be granted for any permanent aggravation claimed as secondary to a service-connected disability).  Taking into consideration the medical evidence of the Veteran's current coronary artery disease, as well as the findings of the January 2009 VA examiner, the Board finds that there is absent from the record competent evidence to establish that the Veteran's current coronary artery was caused or permanently aggravated by his service-connected PTSD.

In so finding, the Board acknowledges that there are opinions in the file that purport to offer an etiological link between the Veteran's current coronary artery disease and his service-connected PTSD.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the January 2009 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinions offered by the Veteran's physicians in October 2006, May 2007, May 2008, June 2008, and November 2008.  Importantly, the October 2006, May 2007, June 2008, and November 2008 opinions from Dr. Huang, as well as Dr. Gierz's October 2006 opinion, each state only that PTSD symptomatology "can" aggravate coronary artery disease such as that experienced by the Veteran.  In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Similarly, Dr. Gierz's May 2008 opinion concerning aggravation of the Veteran's coronary artery disease by his service-connected PTSD offered only a general statement concerning a relationship between PTSD symptoms and coronary artery disease; she did not indicate in the statement that her general observations applied to the Veteran's claimed disability or offer any rationale to support any finding that these general conclusions are applicable in the Veteran's case.  

Thus, the Board finds that the October 2006, May 2007, June 2008, and November 2008 medical opinions submitted by Dr. Huang, which each found only that PTSD "can" cause or aggravate coronary artery disease by increasing stress hormones or the workload on the heart, do not have the required degree of medical certainty required for service connection.  Similarly, Dr. Gierz's opinion in October 2006 states merely that she believes that PTSD symptoms "can have an effect on the cardiovascular system."  The Board notes in this connection that a physician's statement framed in terms such as "can" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not'" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the Veteran's claim is the speculative opinions from his VA physicians indicating that PTSD "can" aggravate the Veteran's current coronary artery disease, and the generalized and unsubstantiated assertion by Dr. Gierz in May 2008 that the anxiety accompanying PTSD " has to be seen as a worsening factor for the cardiac symptoms."  This evidence is outweighed by the medical evidence from the January 2009 VA examiner's well-reasoned opinions, based on both the Veteran's reported history and his medical records, that the Veteran's currently diagnosed coronary artery disease is not related to or aggravated by his service-connected PTSD.  

Given the failure of the private treatment providers to provide anything more than speculative and generalized opinions, and in light of the well-reasoned negative opinion offered by the VA examiner in January 2009, which relied on consideration of the Veteran's entire medical history as well as the examiner's medical knowledge and expertise, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The January 2009 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the January 2009 VA examiner's opinion in making its determination.  As discussed above, the January 2009 VA examination specifically addressed causation, clearly indicating that the Veteran's current coronary artery disease was not permanently worsened by his service-connected PTSD.  Additionally, the examiner offered a clear and well-reasoned rationale for his opinion that the evidence contained in the Veteran's claims file, including his multiple well-documented risk factors for coronary artery disease, supported a conclusion that his current coronary artery disease was not caused or aggravated by his service-connected PTSD, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any causation or aggravation was doubtful.  For these reasons, the Board concludes that the January 2009 VA examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his coronary artery disease was caused or worsened by his service-connected PTSD.  However, as a layperson, the Veteran has no competence to give a medical opinion.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his coronary artery disease was not caused or aggravated by his PTSD.  Thus, the Veteran's own assertions as to the etiology of his current coronary artery disease have little probative value.

The Board thus finds that the persuasive evidence of record does not link any current coronary artery disease to the Veteran's service-connected PTSD.  The claim for service connection for coronary artery disease must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for coronary artery disease secondary to PTSD is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


